— In a proceeding pursuant to section 50-e of the General Municipal Law for leave to serve a late notice of claim, the Union Free School District No. 12, Malverne appeals from so much of an order of the Supreme Court, Nassau County, entered December 11, 1974, as granted the application only as to the claim of the infant petitioner against appellant. Order affirmed insofar as appealed from, without costs. Under the guidelines set forth in Matter of Murray v City of New York (30 NY2d 113), we believe there was a demonstrable relationship between the infancy and the delay and that Special Term properly exercised its discretion. Hopkins, Acting P. J., Latham, Margett, Christ and Shapiro, JJ., concur.